Citation Nr: 0034039	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-06 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than October 14, 
1998, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from October 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision, in pertinent 
part, granted a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU), effective October 14, 1998.  The 
appellant subsequent filed a timely notice of disagreement 
and substantive appeal regarding the effective date of this 
award.


REMAND

For purposes of clarity, the Board shall briefly review the 
procedural history of the veteran's TDIU claim.  The veteran 
filed his initial claim for TDIU in March 1995.  In June 
1995, the RO issued a rating decision that denied this claim.  
The veteran then filed a timely notice of disagreement and 
substantive appeal of that rating decision.  In August 1998, 
the Board remanded this issued for additional development.  
Following the requested development, the RO granted TDIU, 
effective October 14, 1998, in a rating decision, dated in 
November 1998.  The effective date of this award is at issue 
in the veteran's current appeal.

A.  Earlier Effective Date - TDIU Claims

The assignment of effective dates of TDIU awards is generally 
governed by 38 U.S.C.A. § 5110(b)(2) (West 1991 & Supp. 2000) 
and 38 C.F.R. § 3.400(o) (2000). See Hurd v. West, 13 Vet. 
App. 4999 (2000) (Court applied 38 U.S.C.A. § 5110(b)(2), 
which applies to increased rating claims, to a TDIU claim.).  
With a claim for an increased rating, the earliest possible 
effective date of the award is the "date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within one year from such 
date." 38 C.F.R. § 3.400(o)(2) (2000). Otherwise, the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later. 38 C.F.R. § 
3.400(o)(1) (2000).

B.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Items generated by VA are held to be in "constructive 
possession" and must be obtained and reviewed to determine 
their possible effect on the outcome of a claim. Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In reviewing the 
veteran's claims file, the Board has noticed a wide gap in 
the medical records obtained regarding the veteran.  
Specifically, the Board believes that additional medical 
treatment records may exist from the period including January 
1995 to February 1999.  The Board concludes, therefore, that 
the RO should request information from the veteran regarding 
any treatment he may have received for his service-connected 
disabilities during this period of time.  The Board also 
finds that the veteran should be asked to provide 
supplemental information concerning his employment, income 
and education during the course of this appeal.

Therefore, for these reasons, a remand is required.  
Accordingly, this case is REMANDED for the following:

1.  Ask the veteran to complete another 
VA Form 21-8940, application for TDIU, 
with sufficient detail as to all 
employment, regardless of income earned 
or length of time, between January 1995 
and the present.  This should include any 
odd jobs or other temporary work 
performed by the veteran.  He should also 
provide any and all information necessary 
to substantiate the periods of employment 
(and unemployment) listed.

2.  Ask the veteran to complete the 
appropriate release form(s) for all 
medical physicians and/or facilities 
where he was treated or hospitalized for 
any service-connected disorder between 
January 1995 and the present.  The RO 
should then review the claims file and 
determine which of the referenced records 
have not yet been obtained.  The RO must 
ensure that all referenced VA records 
have been associated with the claims file 
and should also request records from all 
referenced private physicians and/or 
medical facilities.  If any request for 
private medical records is unsuccessful, 
advise the veteran that these treatment 
records are important to his claim and 
that it is his responsibility to submit 
them. See 38 C.F.R. § 3.159(c) (2000).  
Allow an appropriate period of time 
within which to respond.

3. Thereafter, readjudicate the veteran's 
claim for an effective date earlier than 
October 14, 1998, for the grant of a 
total disability rating based on 
individual unemployability due to 
service-connected disabilities, with 
application of all appropriate laws and 
regulations and consideration of the 
additional evidence developed upon 
remand.  The RO must consider (a) whether 
referral to the appropriate authority 
pursuant to 38 C.F.R. § 4.16(b) for 
consideration of an extraschedular 
evaluation is warranted, and (b) whether 
the veteran had "substantially gainful" 
or "marginal" employment at any time 
during the course of this appeal.

4. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.

Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of this remand is to obtain additional evidence. 
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



	(CONTINUED ON NEXT PAGE)

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b)(2000).





